DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20, 22-26, 28-35, and 37-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record fails to teach or render obvious the combination of elements of independent claims 20, 30, and 38: “selecting, by the at least one processor, a first set of merging weights, in response to the at least one processor detecting flicker in a pixel from the first plurality of pixel data or not detecting a saturation state in a corresponding pixel from the second plurality of pixel data, to generate a selected set of merging weights that weight the second plurality of pixel data more heavily than the first plurality of pixel data” and “selecting, by the at least one processor, a second set of merging weights in response to the at least one processor not detecting flicker in the pixel from the first plurality of pixel data and detecting a saturation state in the corresponding pixel from the second plurality of pixel data, to generate the selected set of merging weights that weight the first plurality of pixel data more heavily than the second plurality of pixel data” with limitations taken within others in the claims.
Further, Jannard et al. (U.S. Patent Publication 20120044381 A1) (hereinafter Jannard) as cited in prior actions, discloses a camera obtaining a first image at a first exposure level, and for a first integration period.  Additionally, obtaining a second image at a second exposure level, and for a second integration period (first and second frames having first and second exposure times).  The captured light is converted into digital measurements, and the image data from first and second images is selectively combined to create a combined image having a wider dynamic range than either of the first or second images.  
	Shirai (U.S. Patent Publication 20120187275 A1) (hereinafter Shirai) discloses mitigating a flickering effect by adjusting an exposure time of a camera flexibly according to a power source 
	Waxman et al. (U.S. Patent 5909244 A) (hereinafter Waxman) discloses illuminating a scene at various frequencies with plural LEDs, and defines a maximum image signal level for a scene being set by a full-well capacity of a CCD imager, and conversely that a minimum distinguishable image signal level is set by a CCD readout noise. 
Segall (U.S. Patent Publication 20120050474 A1) (hereinafter Segall) discloses performing tone-mapping procedures so that out-of-range areas are compressed more than in-range areas, particularly within the context of a stereoscopic image acquisition system which obtains first and second sequences of images each of which having a different exposure time.  
	
	Thus, Applicant’s amendments and arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.  The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486